Matthews, J.
delivered the opinion of the court. This is a suit brought by a partner in trade against his co-partner, in which the plaintiff prays for a dissolution of the partnership, and that the defendant should be compelled to render an account of the partnership affairs. The latter in his answer, consents to the prayer of the former, and requests a liquidation of the accounts by experts, &c.
The case was submitted to referees, whose award was made the judgment of the court, and its correctness is not questioned by either party; but the defendant appealed on account of an alleged erroneous taxation of costs by the court below. That court decided that he should pay the costs of the law suit; and that the expenses and charges which accrued in the adjustment of the accounts of the partners and dissolution of the partnership, should be borne by the common stock.
This decision, as to costs, does not appear to us to be illegal or unjust. The only difficulty or doubt that suggests itself, re*274lates to the mode in which it is to be carried into effect; that is, how, in execution, the distinction is to be made between the costs occasioned by the conduct of the appellant, and those expenses which accrued in the final adjustment of the partnership's accounts and dissolution of said partnership.
J W. Smith for the plaintiff, Carleton & Lockett for the defendant.
This, however, is not considered sufficient to authorise a revisal of the judgment of the parish court.
It is therefore ordered, adjudged and decreed, that the judgment of the parish court be affirmed with costs.